on petition eor rehearing.
Beard, Justice. -
Counsel for plaintiffs in error has filed a petition for a rehearing in this case, the opinion having been handed down February 3, 1914, and appearing in 138 Pac. 184. It was argued at great length in the original brief filed in the case and is re-argued in the brief in support of the petition for rehearing that the court erred in its construction of the Act of February 17, 1911, in holding that it did not apply to officers elected at the general election in November, 1912. It is'insisted that it was the intention of the Legislature to make the change applicable to those officers although the Act was not to take effect until December 31, 1912, after such election; that the act could not have taken effect at any other time or upon its passage. In that respect we differ from counsel. The act could have become the law at once governing the salaries of officers elected thereafter,, áñd the Legislature must be presumed to have known that it would not affect the salaries of those then in office or who had been elected prior to the taking effect of the act, during the term for which they had been elected. Or it could' have been said that the act should not affect the salaries of such officers during such terms. It is insisted by ■counsel that the only reason for postponing the taking effect óf the act until December 31, 1912, was to have it occur at the end of thé terms of those then in office. But we tdké'judicial notice that at the same session-of the 1911 Legislature ánd''prior to the act of Feb’y. 17, it created *271six new counties in the State, and if they proceeded at once under the law to organize, their county officers, including an Assessor, could not be elected until the general election in November, 1912, and the first separate assessment of both the new and the parent counties would be made in 1913 after the officers in both the old and the new counties had been elected; and until such assessment, the class to which either would belong could not be officially ascertained without at least great difficulty, so that there appears to have been a substantial reason for postponing the taking effect of the act. But whether or not that was the reason or what the reason therefor may have been, the Legislature in plain and positive terms did postpone the taking effect of the act until December 31, 1912. A rehearing is denied.

Rehearing denied.

Scott, C. J., and Potter, J., concur.